DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US PGP 2013/0149640) in view of JP 2004-102236.
Ishii teaches a toner comprising a resin A and an external additive.  Specifically, Ishii teaches that the toner mother particle comprises a binder resin with an outer shell formed thereon through the reaction of a silicon compound chemically binding to the binder resin at the surface of the mother particle (Abstract).  The silicon compound is taught to comprise compounds that read on the Applicant’s formula (1) recited in pending claim 1 such as triethyl monoethoxysilane ([0094]) as well as the Applicant’s formula (3) of pending claim 8 such as aminopropyl dimethyl ethoxysilane ([0094]).  The binder resin of the mother particle is taught to be a styrene acrylic resin ([0024]) or a polyester resin ([0038]).  As such, the resin A of Ishii would constitute a polyester segment at the position P1 of the Applicant’s formula (1).  Ishii further teaches that the content of the silicon atoms is from 0.01 to 5 moles, which would fall within the Applicant’s range recited in pending claim 9 and the content of the silica layer of the resin A is taught to be from 0.1 to 30% by weight which reads on the range in the Applicant’s pending claim 10 ([0101]).  In embodiments Ishii also teaches the use of an ester wax (carnauba wax, [0151]).  The toner is further taught to comprise an external additive, but Ishii does not teach suitable shape parameters of said external additive ([0102]).
JP ‘236 teaches a toner comprising an external additive that imparts excellent stability and improved dielectric and resistance characteristics (Description).  The external additive is taught to have an SF1 value of 100 to 130 and an SF2 value of 100 to 125 ([0044]) and a particle size within the range of 30 to 150 nm ([0039]).  The external additive is further taught to be silica ([0045-46], [0058]).  JP ‘236 teaches that when the external additive particles have shape characteristics within the above range the toner can be used in a high temperature and high humidity environment.  The external additives are taught to become buried in the toner and good chargeability, image quality and transferability are achieved ([0262]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the external additives taught by JP ‘236 in the toner of Ishii.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US PGP 2013/0149640) in view of JP 2004-102236 as applied to claims 1-4 and 6-10 above, and further in view of JP 2018-004949.
The complete discussions of Ishii and JP ‘236 above are included herein.  Neither teaches the use of organosilicon fine particles as the external additives.
JP ‘949 teaches a toner comprising silsesquioxane particles as external additives in order to improve the fluidity of the toner particles (Abstract).  The silsesquioxane particles are taught to have a particle size of from 1 to 100 nm (Abstract).  As the silsesquioxane particles are substantially similar to the organosilicon fine particles taught by the Applicant in the instant specification they are understood to read on the limitations of pending claim 5 (see the Description of the Embodiments section of JP ‘949 and [0063-74]).  JP ‘949 is silent regarding the shape factor of the silsesquioxane particles.  However, JP ‘236 teaches that such shape factors are known to be useful for toner external additives as described above.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the external additives taught by JP ‘949 with the shape factors taught by JP ‘236 in the toner of Ishii.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/19/2022